Citation Nr: 0511023	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-23 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Armed Forces Services Corp. 
(formerly Army and Aid Force Mutual Aid 
Association)



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that granted, in pertinent part, the veteran's 
claim of entitlement to service connection for GERD, 
evaluated as noncompensably disabling.  In July 2001 and 
October 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

The veteran's service-connected GERD is manifested by 
complaints of pyrosis, dysphagia, regurgitation and chest 
pain, with objective evidence of less than considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for GERD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.21, 4.114, Diagnostic Code 7346 (2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 2000 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in September 2000, and supplemental statements of 
the case in March 2003 and November 2004, which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, a rating decision dated in June 2000 
granted service connection for GERD and assigned a 
noncompensable initial evaluation.  Only after that rating 
action was promulgated did the RO, in April 2004, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for a higher 
initial evaluation, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertains to the 
claim. 

While the notice provided to the veteran in April 2004 was 
not given prior to the first RO adjudication of the claim in 
June 2000, the notice was provided by the RO pursuant to the 
Board's remand and prior to recertification of the claim, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the April 2004 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate a claim for an increased rating.  The letter 
also suggested that he submit any evidence in his possession.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, as well as VA examination reports and VA 
treatment records.  The veteran has not alleged that there 
are any outstanding relevant records.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for GERD.  In September and 
October 1992, the veteran was worked up for complaints of 
chest pain.  The final impression was noncardiac chest pain.  
A February 1992 medical history report shows that the veteran 
complained of noncardiac chest pain, but denied indigestion 
at the same time.  The accompanying clinical evaluation of 
his abdomen was normal.  His April 1999 medical history shows 
that he did report a history of chest pain, frequent 
indigestion and stomach, liver or intestinal trouble.  The 
accompanying separation medical examination report shows a 
summary of defects and diagnoses that include GERD.  

A January 2000 VA general medical examination report notes 
that the veteran was a physician specializing in obstetrics 
and gynecology with a subspecialty in oncology.  He gave an 
inservice history of chest pain and burning that was ruled 
noncardiac in etiology.  Thereafter, it was presumed that he 
had esophageal reflux, although an endoscopy was never 
performed.  He continued to experience nocturnal substernal 
burning that was controlled with Carafate and Pepcid.  He 
stated that his esophagitis was well-controlled at the time 
of the examination.  Physical examination revealed that his 
weight was stable and that he appeared well developed and 
well nourished.  The diagnoses included esophageal reflux 
relieved by Carafate and Pepcid.

VA treatment records, dating from February 2000 to January 
2001, show no relevant complaints, findings, treatment or 
diagnoses.

During his March 2002 VA genitourinary examination report, 
the veteran complained of frequent substernal burning 
discomfort which the examiner found consistent with his known 
history of GERD.  He reported that he needed to use Mylanta 
or some similar antacid at least two to three times a month.  
The examiner observed that the veteran was healthy appearing.  
The impression was that the veteran had current symptoms that 
were consistent with acid peptic disease.

A December 2002 VA genitourinary examination report notes 
that the veteran's claims file had been reviewed.  The 
veteran gave a history of noncardiac chest pain in service.  
Although he did not undergo any GI series or barium enema, 
the veteran began to self-medicate for GERD.  At the time of 
the examination his weight was stable.  He denied nausea or 
vomiting and reported self-medicating with Pepcid one to two 
times a week.  He also occasionally used Carafate for his 
symptoms.  Physical examination revealed no signs of 
malnutrition or anemia.  There was no evidence of debility.  
He reported only occasional abdominal pain unrelated to his 
GERD.  The diagnosis was GERD that the veteran controlled 
with diet restriction and self-medicating with Pepcid and 
Carafate as needed.  The examiner opined that the veteran was 
not disabled by his symptoms.

Analysis

The veteran alleges that his service-connected GERD is more 
severe than the current rating reflects.  He states that he 
experiences frequent pyrosis, dysphagia, regurgitation and 
chest pain that required medical management.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2004).

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GERD is evaluated 
under the provisions of Diagnostic Code 7346, 38 C.F.R. 
§ 4.114, for hiatal hernia.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, were revised.  See 66 Fed. Reg. 29,486- 
29,489 (2001).  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The prior version of 38 C.F.R. 
§ 4.112 essentially judged weight loss on a subjective basis 
whereas the amended version established a specific formula to 
indicate a weight loss.  38 C.F.R. § 4.112 (2004).  A review 
of the old and revised regulations reveals that the July 2001 
changes did not alter the diagnostic criteria used to 
evaluate disabilities involving hiatal hernias.

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  In any event, the evidence of 
record does not establish any weight loss by the veteran 
during the pendency of his appeal and he has not asserted 
weight loss as a symptom of his current disability.  
Moreover, the RO has advised the veteran of the relevant 
changes and considered his claim under both the previous and 
revised applicable regulations.  Accordingly, although the 
Board has considered Karnas, it is inapplicable given the 
circumstances of this case.

The veteran's service-connected GERD is currently evaluated 
as noncompensably disabling under the provisions of 
Diagnostic Code 7346.  Diagnostic Code 7346 provides a 10 
percent evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Considering the evidence of record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports a 10 percent rating for the veteran's 
GERD, as the evidence shows persistent pyrosis, dysphagia, 
regurgitation and chest pain, controlled with medication.  
However, the objective medical evidence does not show that 
these symptoms result in considerable impairment of the 
veteran's health as required for a 30 percent rating.  The 
March and December 2002 VA examinations note the veteran's 
weight was stable.  He regularly reported that his symptoms 
were well-controlled with self-medication approximately twice 
a week.  The December 2002 VA examiner opined that the 
veteran was not disabled by his symptoms.  Thus, the Board 
finds that evidence supports a disability rating of 10 
percent, and no more, for the veteran's GERD.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.114, Diagnostic Code 7346. 

The Board notes that, although the veteran has appealed an 
initial decision for his rating for GERD is effective to the 
day after his retirement from service.  The evidence of 
record does not indicate that the current disability level is 
significantly different from any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Entitlement to an initial disability rating of 10 percent for 
GERD is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


